


110 HR 3295 IH: To amend the Public Health Service Act to modify the

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3295
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. McCrery (for
			 himself and Mr. Melancon) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to modify the
		  program for the sanctuary system for surplus chimpanzees by terminating the
		  authority for the removal of chimpanzees from the system for research
		  purposes.
	
	
		1.Sanctuary system for surplus
			 chimpanzees; termination of authority for removal from system for research
			 purposes
			(a)In
			 generalThe first section
			 481C of the Public Health Service Act (42 U.S.C. 287a–3a) (added by section 2
			 of Public Law 106–551) is amended in subsection (d)—
				(1)in paragraph (2),
			 in subparagraph (J), by striking If any chimpanzee is removed
			 and all that follows; and
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking clause (ii); and
						(ii)by
			 striking except as provided in the matter preceding clause (i)
			 and all that follows through behavioral studies and inserting
			 the following: except that the chimpanzee may be used for noninvasive
			 behavioral studies;
						(B)by striking
			 subparagraph (B);
					(C)by redesignating
			 subparagraph (C) as subparagraph (B); and
					(D)in subparagraph
			 (B) (as so redesignated), by striking under subparagraphs (A) and
			 (B) and inserting under subparagraph (A).
					(b)Technical
			 correctionPart E of title IV
			 of the Public Health Service Act (42 U.S.C. 287 et seq.) is amended by
			 redesignating the second section 481C (added by section 204(a) of Public Law
			 106–505) as section 481D.
			
